Citation Nr: 0501801	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  01-06 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1970 to September 1982.  He served in Vietnam from January 
1972 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The representative has asked that VA have the veteran's 
stressors verified by the service department.  The evidence 
contains the service personnel records showing the veteran's 
unit while serving in Vietnam.  In a report received in May 
1999, the veteran reported that an incident occurred at the 
end of April or beginning of May (1972), while he was 
stationed at Cam Ranh Bay.  The veteran's unit, location and 
narrow dates should make this incident searchable by the 
Center for Unit Records Research (CURR).  The RO should 
forward this information for possible verification.  

We note that this claim began before the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The initial 
requests for stressor information were vague, as were the 
veteran's responses.  It was not until the March 2004 
supplemental statement of the case that the veteran was 
specifically told that to substantiate his claim, he had to 
provide the following information on stressors:
?	A two-month specific date range when the stressful event 
occurred.  
?	His unit of assignment at the time of the stressful 
event.  
?	The geographic location where the stressful event took 
place.  
This information should have been provided to him earlier and 
by letter, rather than in a supplemental statement of the 
case.  This late notice may possibly have been prejudicial, 
because it comes after the veteran submitted several 
responses to more general requests for information.  

Specifically, in November 2002, the RO received an eleven-
page letter from the veteran, which discusses stressors in a 
general way.  This letter indicates that if the veteran was 
clearly told what information was required to substantiate 
his claim, he may be able to provide the details necessary 
for verification.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter telling him that to substantiate 
his claim for service connection for 
PTSD, he needs to submit the following 
information:  
?	A two-month specific date range when 
the stressful event occurred.  
?	His unit of assignment at the time 
of the stressful event.  
?	The geographic location where the 
stressful event took place.  

2.  Regardless of the veteran's response, 
the RO should review the claims folder, 
particularly the letters received in May 
1999 and November 2002.  The RO should 
identify any possible stressors and send 
the stressor information, along with a 
legible copy of the veteran's service 
personnel record (DA Form 20) to the CURR 
for verification.  

3.  After the response from CURR, the RO 
should readjudicate this claim in light of 
the evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




